DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
The reply filed on May 13, 2022 is acknowledged. Applicant elected, without traverse, Subspecies 1A (FIG. 3 tower), Subspecies 2D (FIG. 12 heat exchange mechanism), Subspecies 3A (FIG. 18 method), and Subspecies 4B (claim 3 conical plate shape) drawn to elected claims 1, 3, 5, 7-10, 12-14, and 18-20. Claim(s) 2, 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 18 and 19 fail to show any details, as described in the specification.  Rather, the drawings appear to show empty, non-descriptive block diagrams. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claim(s) are objected to because of informalities, wherein appropriate correction is required:
In re Claim 12: 
The recitation of “for enhanced for heat transfer performance” should be amended to recite --enhanced for heat transfer performance--, to avoid potential indefiniteness issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 14, the claim recites the limitation "perpendicular to the vessel diameter ", without proper antecedent basis.  This is found to be indefinite as it is unclear if “the vessel” being referred to is the distillation tower previously claimed or a different vessel. A review of the specification appears to show that “the vessel” can be a single distillation tower,1 or a section of a split-tower configuration.2 It is therefore unclear whether infringement would occur with a separate section of the distillation tower, or with a single distillation tower. For examination purposes, vessel is being interpreted as the distillation tower.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-9, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fieler et al. (US 2010/0018248), herein Fieler, in view of Yogo et al. (US 4,708,199), herein Yogo.
In re claim 1, Fieler discloses a system for melting contaminant-laden solids ([0006], [0012], and [0055]: contaminants solidify in freeze zone and melt) that have been separated from a hydrocarbon-containing vapor stream ([0004]) in a controlled freeze zone section (Figure 1: 108) of a hydrocarbon distillation tower (Figure 1: 100), comprising:
a melt tray assembly (Figure 1: 130) within the controlled freeze zone section ([0063]: melt tray in the middle of controlled freeze zone or CFZ),
the melt tray assembly constructed and arranged to at least partially melt the solids that are formed in the controlled freeze zone section ([0053]: melt tray designed to provide heat to melt solids in CFZ 108), the melt tray assembly includes a heat exchange mechanism (See figures 2A-2C) comprising 
a plates (134) positioned where the solids form within the hydrocarbon distillation tower (See Figures 1 and 2A-2C; [0053]: solids formed in control freeze zone of distillation tower);
hollow tubing (Figure 2B: a single 131) forming an integral part of the of plate (as shown in Figure 2A);
a heating medium disposed to flow through the hollow tubing ([0053]: vapor flows through melt tray; [0059] 131 allows vapor to pass through melt tray) at a higher temperature than a temperature of the solids to at least partially melt the solids ([0053], as evidenced by the melting of the contaminants); and 
a plurality of passages (139) through the plate (134), said passages allowing equilibration of liquid surrounding the at least one plate (e.g. by allowing liquid to flow therethrough; see paragraph 63).
However, Fieler may not explicitly disclose a plurality of plates, per se.
On the other hand, Yogo, directed to cryogenic heat exchanger, discloses a heat exchange mechanism with a plurality of plates (Col 3 line 60-64: plate heat exchanger with plurality of plates). Yogo teaches that the plurality of plates are bonded together so as to form a higher productivity of the heat exchanger with lower production cost. (see Column 2: lines 3-10). Moreover, one of ordinary skill in the art would recognize, based on the principles of thermodynamics, that increasing the number of plates within a heat exchanger would consequently increase the amount of heat exchange, since the surface area of a heat exchanger determines the overall heat exchange amount.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Fieler and to have modified them with the teachings of Yogo, by having a plurality of plates, in order to create a lightweight and compact heat exchanger, as similarly suggested by Yogo, further in order to increase the overall heat exchange of the apparatus, without yielding unpredictable results.
In re Claim 3, Fieler as modified discloses wherein the at least one of the plurality of plates is conical in shape (see Figures 6A and 6B of Yogo, wherein the plates are partially conical; see also Col: 4 lines 9-15: outer surfaces are such that they illustrate a conical shape).
In re Claim 7, Fieler as modified discloses wherein the plurality of plates (Yogo Figure 4: 18) comprises a plurality of interconnected sets of plates (See at least Figure 4 of Yogo where plates 18 interconnect; Col 1: lines 66-68).
In re Claim 8, Fieler as modified discloses wherein the at least one of the plurality of plates (134 of Fieler, represented by 18 of Yogo) is disposed to accommodate passage of at least one vapor riser (another 131 of Fieler) adjacent thereto ([0053], see figures 2A-2C).
In re Claim 9, Fieler as modified discloses wherein the at least one vapor riser (another 131 of Fieler) comprises a plurality of vapor risers (Fieler Figures 2A-2C; [0058]: plurality of vapor risers 131), at least one of the plurality of vapor risers having a length different from a length of another of the at least one of the plurality of vapor risers (Fieler [0059]: vapor risers have a variety of shapes and sizes that extend up to CFZ).
In re Claim 14, Fieler as modified discloses wherein the tubing (the single 131 of Fieler extends vertically) has an orientation perpendicular to the vessel diameter (see figure 2B; [0054]: where cross-section view is detailed to illustrate orientation wherein the distillation tower (vessel) has a horizontal diameter).
In re Claim 18, Fieler as modified discloses wherein the heat exchange mechanism comprises a plurality of individual, interconnected heat exchangers (Yogo Figure 4: 18 and related components), each of the plurality of individual, interconnected heat exchangers (18 and related components) including a portion of the plurality of plates (See at least Yogo Figure 4 where plates 18 that interconnect; Abstract and Col 1: lines 66-68: plates 18 are individual heat exchangers that interconnect). 
In re Claim 19, Fieler as modified discloses wherein the plurality of heat exchangers are arranged in a substantially parallel configuration (see at least Yogo Figure 4; Col 2: lines 25-8; Col. 4 lines 56 and 57: plates are piled up and substantially parallel).
In re Claim 20, Fieler as modified discloses wherein the melt tray assembly further comprises a plurality of vapor risers (the other 131s of Fieler; [0052]: risers are in the melt tray), and wherein at least partially melting the solids further comprises passing vapor through at least one of the plurality of vapor risers (Fieler [0052]: vapor travels through risers of the melt tray; [0053]: melt tray designed to melt solids which comprise the vapor risers).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fieler (US 2010/0018248), as modified by Yogo (US 4,708,199), as applied to claim 1 above, further in view of Sunder et al. (US 2004/0050538), herein Sunder.
In re Claim 12, Fieler as modified may not explicitly disclose wherein a surface of at least one of the plurality of plates is textured for enhanced for heat transfer performance.
On the other hand, Sunder, directed to plate heat exchangers for cryogenic and heat and/or mass transfer processes (Abstract), discloses wherein a surface of at least one of the plurality of plates is textured ([0025]: where fins are plates that are textured) for enhanced for heat transfer performance ([0056]: texture is applied to plates to enhance heat transfer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Fieler as modified and to have further modified them with the teachings of Sunder, by having a plurality of plates textured to enhance heat transfer, in order to enhance turbulence and improve heat transfer, as similarly suggested by Sunder without yielding unpredictable results.
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fieler (US 2010/0018248), as modified by Yogo (US 4,708,199), as respectively applied to claims 8 and 1 above, further in view of Kamen et al. (US 20090025399), herein Kamen.
In re Claim 10, Fielder as modified may not explicitly disclose wherein the at least one vapor riser has an interior, and further comprising an irregular texture or shape in the interior of the vapor riser.
On the other hand, Kamen, directed to a distillation apparatus connected to a heat exchanger, discloses wherein the at least one vapor riser has an interior (another 131 of Fieler; Sunder Figure 2D: 204), and further comprising an irregular texture textured ([0306]: inner surface of tubing has texture surface) in the interior of the vapor riser (Sunder Figure 2D: 204).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  
As per (1), it should be noted that in Kamen, the textured tubing is included in order to provide a better distribution of the fluid inside the heat exchanger and turbulence which would also lead to improvements in heat exchange (see [0306]).
As per (2), one of ordinary skill in the art would recognize that since the prior art of Kamen has successfully implemented its own teachings with regards to the textured inner tubing, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Fieler as modified to arrive at the claimed invention. Said reasonable expectation of success is apparent from the fact that both Fieler as modified and Kamen are analogous to the claimed invention, by virtue of being within the same fields of endeavor as the claimed invention (i.e. distillation and heat exchange). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results.
As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Fieler as modified may be significantly improved by incorporating the prior art teachings of Kamen, since the teachings of Kamen serve to complement the teachings of Fieler as modified by virtue of suggesting improved fluid distribution and heat exchange. Moreover, one of ordinary skill in the art would recognize the added benefits of increased versatility for various heat exchange characteristics due to the configurability of the textured inner tubing, as disclosed by Kamen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Fieler as modified and to have modified them with the teachings of Kamen, by having the an irregular texture or shape in the interior of the vapor riser to increase turbulent flow within the tube and enhance heat transfer ([0306]) without yielding unpredictable results.
In re Claim 13, Fieler as modified may not particularly disclose wherein an inner surface of the hollow tubing is textured.
On the other hand, Kamen, directed to a distillation apparatus connected to a heat exchanger, discloses wherein an inner surface of the hollow tubing (Figure 2D: 204) is textured ([0306]: inner surface of tubing has texture surface). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), it should be noted that in Kamen, the textured tubing is included in order to provide a better distribution of the fluid inside the heat exchanger and turbulence which would also lead to improvements in heat exchange (see [0306]).
As per (2), one of ordinary skill in the art would recognize that since the prior art of Kamen has successfully implemented its own teachings with regards to the textured inner tubing, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Fieler as modified to arrive at the claimed invention. Said reasonable expectation of success is apparent from the fact that both Fieler as modified and Kamen are analogous to the claimed invention, by virtue of being within the same fields of endeavor as the claimed invention (i.e. distillation and heat exchange). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results.
As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Fieler as modified may be significantly improved by incorporating the prior art teachings of Kamen, since the teachings of Kamen serve to complement the teachings of Fieler as modified by virtue of suggesting improved fluid distribution and heat exchange. Moreover, one of ordinary skill in the art would recognize the added benefits of increased versatility for various heat exchange characteristics due to the configurability of the textured inner tubing, as disclosed by Kamen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have taken the teachings of Fieler as modified and to have modified them with the teachings of Kamen, by having the hallow tubing textured to increase turbulent flow within the tube and enhance heat transfer ([0306]) without yielding unpredictable results.
Allowable Subject Matter
Claim(s) 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in the aforementioned claims.
As per claim 5, there are no prior art teachings that would otherwise supplement or substitute the teachings of Fieler as modified to arrive at the claimed invention. The prior art fails to teach the arrangement of “wherein the plurality of plates are concentrically arranged, with each of the plurality of plates having a different radius of curvature.” Although other prior art teachings, such as Yogo provide support for having substantially concentrically arranged plates said teachings fail to provide support for the plates having “different radius of curvature”.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for changing the radii of curvature of the plurality of plates to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types of heat exchangers) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Fieler, as modified by Yogo, require the specific arrangement of the plurality of plates as disclosed and described therein. One of ordinary skill in the art would recognize that any further modifications to Fieler to arrive at the claimed invention would be based on improper hindsight, and would render Fieler inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the plates of Fieler as modified would change the principles of operation thereof, since it would require completely redesigning the structure of heat exchange mechanism of the melt tray comprising the plurality of plates of Yogo. For instance, further rearranging and/or reconfiguring the plate design of melt tray would consequently require completely redesigning the conical structure of each plate and the tubing and modify the flow pattern and heat transfer from the vapor therein most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of Claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                       


    
        
            
        
            
    

    
        1 See paragraph 46 of the specification, as filed on March 20, 2019.
        2 See paragraph 47, id.
        3 See MPEP §2143.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).